Citation Nr: 0206002	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma 


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ear hearing loss.

(The claim of entitlement to service connection for the 
residuals of a left elbow or arm injury is the subject of a 
future decision.)

(The claim of entitlement to service connection for the 
residuals of a right foot injury is the subject of a future 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from January 1971 to February 
1972 and from February 1976 to November 1977.

The Board of Veterans' Appeals notes that the issues on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in August 1994.  
The appeal originated in the Denver, Colorado RO; but, due to 
the appellant's relocation, the RO in Muskogee, Oklahoma 
currently has jurisdiction of the appeal.

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in June 1997, a transcript of 
which has been associated with the claims file.

The Board remanded the case to the RO for further development 
and adjudicative actions in September 1997.

In January 2001 the RO reopened and granted the claim of 
entitlement to service connection for hearing loss of the 
left ear.  

The case has been returned to the Board for further appellate 
review.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a right foot 
disability and residuals of a left elbow or arm injury 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  Any mention of the left 
elbow/arm and right foot in the evidence section is for 
reference purposes only.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
hearing loss of the right ear and residuals of gunshot wounds 
to the head when it issued a rating decision in November 
1978.

2.  The evidence submitted since the November 1978 decision 
bears directly and substantially on the issues at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.


CONCLUSION OF LAW

Evidence submitted since the November 1978 decision wherein 
the RO denied entitlement to service connection for residuals 
of gunshot wounds to the head and a hearing loss of the right 
ear is new and material, and the veteran's claims for those 
benefit are reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a)(c), 
3.160(d), 20.1103(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the November 1978 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a head injury and a hearing loss 
in the right ear is reported in pertinent part below.

The veteran's service records show he served in Vietnam and 
received the Purple Heart for unspecified wounds.  

The service medical records show the presence of a severe to 
profound hearing loss of the right ear on a report of a 
physical examination in early January 1971, for entry onto 
active duty.  An audiometric evaluation showed pure tone 
thresholds of 75, 75, 95 and 75 decibels in the right ear at 
500, 1,000, 2,000 and 4,000 Hertz, respectively.  It was 
noted that the veteran was right handed at entry.  A report 
of medical history undertaken coincident with the entrance 
examination shows he reported having a hearing loss prior to 
service.  

A service medical record dated in late January 1971 shows the 
veteran reported a decrease in hearing acuity in the right 
ear for thirteen years.  An audiometric evaluation at that 
time showed pure tone thresholds of 45, 15, 45 and 45 
decibels in the right ear at 500, 1,000, 2,000 and 4,000 
Hertz, respectively.

A February 1971 repeat audiometric evaluation showed pure 
tone thresholds of 20, 25, 25 and 25 decibels in the right 
ear at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  
Impression was sensorineural hearing loss of the right ear.  
The veteran reported a hearing loss problem since having a 
bout of the "chicken pox" at age five.  He was given a P2 
medical profile for hearing loss of the right ear.  He was 
considered medically qualified for limited duty with non-
combat military occupational specialty, no assignment 
requiring habitual or frequent exposure to loud noises or 
firing weapons.  

A December 1971 service medical record shows that the veteran 
was supposed to have a non-combat military occupational 
specialty (MOS) due to hearing loss of the right ear and 
should not have been sent to Vietnam where he was exposed to 
acoustic trauma.  

A mid February 1972 physical examination report for 
separation from active duty shows that a audiometric 
evaluation revealed pure tone thresholds of 75, 65, 80 and 70 
decibels in the right ear at 500, 1,000, 2,000 and 4,000 
hertz, respectively.  Impression was deafness or hearing loss 
of the right ear, sensorineural type.  

The mid February 1972 physical examination report for 
separation from active duty shows a normal clinical 
evaluations of the head.  A report of medical survey 
undertaken at that time shows the veteran denied having a 
head injury.  It was noted that he was right handed at that 
time.  A physician's summary of defects noted a hearing loss 
of the right ear when a 40 millimeter anti-aircraft gun blew-
up when fired in Vietnam in early December 1971.  A 
sensorineural hearing loss of the right ear was noted.  

A February 1972 service clinical record cover sheet noted a 
neurosensory hearing loss, bilateral, etiology undetermined, 
existed prior to service and not service aggravated.  

A December 1975 reenlistment physical examination report 
shows audiometric evaluation revealed pure tone thresholds of 
5, 5, 5 and 0 decibels in the right ear at 500, 1,000, 2,000 
and 4,000 Hertz, respectively.  A repeat audiometric 
evaluation the following day revealed pure tone thresholds of 
90, 90, 90 and 90 decibels in the right ear at 500, 1,000, 
2,000 and 4,000 Hertz, respectively.  Total deafness of the 
right ear was noted.  

The December 1975 reenlistment physical examination report 
was silent for head, left elbow or right foot problems.  A 
clinical evaluations of the head was normal.  

A report of medical history undertaken at the time of the 
December 1975 reenlistment physical examination shows that 
the veteran reported head injury and broken bone problems as 
well as hearing loss.  

It was noted as medical history that he had a gunshot wound 
to the head resulting in surgery for laceration of the right 
scalp.  The physician's summary noted a history of a shrapnel 
wound of the right scalp.  

A December 31, 1975 service clinical record shows total 
deafness of the right ear.  The subsequently dated service 
medical records referred to severe/profound hearing loss of 
the right ear.  

A September 1977 physical examination report for separation 
from active duty shows a normal clinical evaluation of the 
head.  An audiometric evaluation shows no response of the 
right ear in all frequencies tested, 500, 1,000, 2,000 and 
4,000 hertz, respectively.

A November 1977 statement of medical condition undertaken by 
the veteran in connection with an examination conducted more 
than three days prior to separation shows that his medical 
condition changed as follows; " Was shot in head in Vietnam 
on December 28, 1971 and did not receive medical benefit". 

A July 1978 VA general medical examination was silent for a 
head disorder.  The veteran stated that he was right handed.  
Examination of the head was negative.  A skull x-ray was 
negative.  The report showed no evidence of skull fractures 
or other bony pathology.  No opaque metallic foreign bodies 
were seen in the skull, facial or orbital region.  

A July 1978 VA neuropsychiatric examination showed the 
veteran reported a history of a gunshot wound to the head.  
He stated that in 1971 he was riding on a tank that blew up.  
He not know what had happened; however he did know that he 
was unconscious for about five days and was told he had a 
skull fracture on the left side.  



The veteran had resulting double vision problems which 
resolved.  Also, he developed headaches that had continued to 
the present.  A normal wake and sleep electroencephalogram 
(EEG) was noted.  Following an objective examination the 
diagnosis was status following the gunshot wound to the head.  

A July 1978 VA audiometric examination showed total deafness 
of the right ear.  

In November 1978 the RO denied entitlement to service 
connection for hearing loss of the right ear and residuals of 
a head injury.  The RO indicated the hearing loss of the 
right ear existed prior to service without any increase in 
severity in service beyond natural progress.  Also, it was 
noted that the service medical records were silent for a head 
injury and a head injury was not demonstrated on a VA 
examination in July 1978.  

The evidence associated with the claims file subsequent to 
the November 1978 rating decision wherein the RO denied 
entitlement to service connection for residuals of a head 
injury and right hearing loss is reported in pertinent part 
below.

A February 1989 VA clinical record shows the veteran as deaf 
in the right ear.  

Added service personnel and service medical record include a 
hospital clinical entry in February 1972 showing the veteran 
was admitted to the hospital complaining of total deafness of 
the right ear due to a shell explosion.  

A February 1974 reenlistment physical examination report 
shows complete hearing loss of the right ear.  A report of 
medical history undertaken at that time shows the veteran 
reported having been wounded in the head in Vietnam.


Also submitted was an August 1977 statement from an Army 
chaplain noting that the veteran had zero hearing in the 
right ear.  It was noted that the veteran had prior service 
in which he was wounded in the head while in Vietnam which 
contributed to his hearing loss. 

A November 1997 VA clinical record noted a diagnosis of 
status post war injuries with gunshot wounds to the head and 
multiple musculoskeletal problems. 

A March 1998 VA clinical record revealed occipital headaches.  

An August 1998 VA clinical record revealed possible mild 
dementia from gunshot wound.

In June 1997, a hearing at the RO was conducted before the 
undersigned Member of the Board.  The hearing transcript (T.) 
is on file.  The veteran reported being wounded in Vietnam in 
late 1971 or early 1972, sometime around New Years Eve.  T-3.  
He reported waking up in a hospital.  T-3.  He stated that a 
hospital orderly told him he had screws in his head and wires 
going out to keep his head straight.  T-3.  

In a June 1997 statement the veteran's mother emphasized that 
writing such a letter was hard after 25 years as memories 
fade.  

A February 1999 opinion from a VA audiologist primarily 
focused on the origin of the veteran's hearing loss of the 
left ear for which service-connected is currently in effect.  

A November 2000 VA clinical record shows treatment for 
headaches.

A January 2001 VA treatment record revealed the veteran 
complaining of migraines and memory problems.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  



To justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence is "new" when it is not cumulative of evidence 
already of record and is not "material" when it could not 
possibly change the outcome of the case.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991).  

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the Evans 
case, the Court expounded upon the "two-step analysis" which 
must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)?
(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the RO.  38 C.F.R. 
§ 3.156(c).  This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

In accordance with the Court ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (2001).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2001).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2001). 

The Board notes that audiometry testing measures threshold 
hearing levels (in decibels) over a range of frequencies (in 
Hz); the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

The Court has held that, in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation. Rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The United States Court for the Federal Circuit (Federal 
Circuit) examined 38 U.S.C.A. § 1154(b) in Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Federal Circuit found that 
38 U.S.C.A. § 1154(b) did not create a statutory presumption 
that a combat veteran's alleged disease or injury was 
service-connected, but it lightened the burden of a veteran 
who seeks benefits for an allegedly service-connected disease 
or injury.  The statute sets forth a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  
First, it must be determined whether there is "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such disease or injury." Second, it must be determined 
whether the evidence is "consistent with the circumstances, 
conditions, or hardships of such service."

If these two inquiries are met, the Secretary "shall accept" 
the veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  Thus, if a veteran satisfies both of these inquiries 
mandated by statute, a factual presumption arises that the 
alleged injury or disease is service-connected.

The Federal Circuit then stated that this presumption is 
rebuttable. VA may rebut the presumption by presenting "clear 
and convincing evidence to the contrary."  The Federal 
Circuit found that satisfactory evidence means credible 
evidence and if a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in combat, there is 
satisfactory evidence to satisfy the first requirement of 38 
U.S.C.A. § 1154(b).  In addition, the Federal Circuit found 
that the second inquiry did not require the weighing of the 
veteran's evidence with contrary evidence.  It is only at the 
third step (if the VA seeks to rebut the presumption of 
service connection) that evidence contrary to the veteran's 
claim of service connection comes into play.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis
Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

The Board recognizes that in new and material evidence claims 
the duty to assist is involves obtaining identified medical 
records.  Providing a medical examination and opinion applies 
to a claim to reopen a finally adjudicated claim only if new 
and material evidence is submitted.  See 38 C.F.R. § 3.159.  

A review of the record shows that VA has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claims.  In particular, the veteran was afforded a 
Travel Board hearing in this case in June 1997.  The case was 
remanded by the Board in September 1997 for additional 
development of the evidence. 

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claims.  

Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate the claims.  He 
was provided with the laws and regulations pertaining to the 
issues on appeal.  In fact, by correspondence dated in June 
2001, the RO fully informed the veteran of the VCAA, and its 
impact on the processing and adjudication of his claims.

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain. 

As the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


New and Material Evidence

The veteran seeks to reopen his claims of entitlement to 
service connection for residuals of a head injury and a 
hearing loss of the right ear which the RO denied in November 
1978. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claims consists of 
added pertinent service records that were not considered by 
the RO in November 1978.  

Also submitted were postservice medical records referring to 
the continuation of total deafness of the right ear and 
possible dementia associated with apparent gunshot wounds to 
the head. 

Such added evidence bears directly and substantially on the 
specific issues at hand, and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin, nature and extent of severity the 
residuals of a head injury and hearing loss of the right ear.  

Accordingly, the veteran's claims of entitlement to service 
connection for residuals of a head injury and a hearing loss 
of the right ear are reopened.  38 C.F.R. § 3.156(a)(c).  

The Board is undertaking additional development on the issues 
of entitlement to service connection on a de novo basis for 
residuals of a head injury and a hearing loss of the right 
ear, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these claims.


ORDER

The veteran, having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
residuals of a head injury and a hearing loss of the right 
ear, the appeal is granted to this extent only.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

